DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 12, 15-16, 19-20, 24-25, and 28 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by ARNOTT, ROBERT et al. (WO-2019065617 A1 – Priority Data: 29 September 2017 GB).
Regarding claims 1 and 15, ARNOTT ROBERT et al. teach and show a service configuration method/a core network device, comprising: a processor, a memory, a transceiver, and one or more programs stored in the memory and configured to be executed by the processor, wherein the programs comprise instructions for performing/comprising: sending, by a core network device (see figs. 1-2: CORE NETWORK 7), first configuration information to an access network device, the first configuration information being used to indicate one Quality of Service CORE NETWORK 7 is responsible for providing QoS setting information for each user session; The base station 5 monitors the QoS performance for each of the different QoS flows 9 against the QoS characteristics (i.e. the QoS characteristics represented by the QCI / 5QI) and QoS parameters configured for that QoS flow); and the plurality of QoS resource types comprising a Guaranteed Bit Rate (GBR) type, a Non-Guaranteed Bit Rate (Non-GBR) type and a delay critical Guaranteed Bit Rate (GBR) type (see pars. 0044-0047 and figs. 1-2: each QoS flow 9 (which may be a guaranteed bit-rate (GBR) flow, a delay-tolerant GBR flow, or a non-GBR flow) has an associated QoS profile representing the QoS treatment that QoS flow 9 should receive). 
Regarding claims 7 and 16, ARNOTT ROBERT et al. teach and show a service configuration method/an access network device, comprising: a processor, a memory, a communication interface, and one or more programs stored in the memory and configured to be executed by the processor, wherein the programs comprise instructions for performing/comprising: receiving, by an access network device (see figs. 1-2: The base station 5), first configuration information sent by a core network device, the first configuration information being used to indicate one Quality of Service (QoS) resource type in a plurality of QoS resource types to be selected, the one QoS resource type being recommended to the access network device to transmit a first service (see figs. 1-2; table 1, and par. 0044: Policy and Charging Rules Function (PCRF) 7-3 in CORE NETWORK 7 is responsible for providing QoS setting information for each user session; The base station 5 monitors the QoS performance for guaranteed bit-rate (GBR) flow, a delay-tolerant GBR flow, or a non-GBR flow) has an associated QoS profile representing the QoS treatment that QoS flow 9 should receive); and determining, by the access network device, the one QoS resource type according to the first configuration information (see par. 0046: The base station 5 monitors the QoS performance for each of the different QoS flows 9 against the QoS characteristics (i.e. the QoS characteristics represented by the QCI / 5QI) and QoS parameters configured for that QoS flow. As part of this the base station 5 may measure (or obtain a corresponding measurement results from the UE 3 or other communication entity) appropriate QoS parameters for each flow (for example, the base station might measure any of the parameters included in Table 1: packet delay budget/latency, packet error rate, rate, and priority (in the sense that if any flows cannot meet their requirements it should be the ones with lowest priority))). 
Regarding claims 2 and 19, ARNOTT ROBERT et al. teach and show wherein before sending, by the core network device, the first configuration information to the access network device, the method further comprises: generating, by the core network device, the first configuration information according to a type table, the type table comprising an identification of each QoS resource type in the plurality of QoS resource types, and the first configuration information indicating the one QoS resource type by carrying an identification of the one QoS resource type (see par. 0043: The SDAP layer is also responsible for marking both DL and UL QoS flow ID (QFI) to identify the packets as being part of the corresponding QoS flow 9). 
Regarding claims 3 and 20, ARNOTT ROBERT et al. teach and show wherein the first configuration information comprises description information, the description information being used to describe the one QoS resource type (see figs. 1-2; table 1, and par. 0044-0048). 
Regarding claims 8 and 24, ARNOTT ROBERT et al. teach and show wherein the determining, by the access network device, the one QoS resource type according to the first configuration information comprises: determining that the first configuration information comprises an identification of the one QoS resource type, each QoS resource type in the plurality of QoS resource types having a respective identification (see par. 0043: The SDAP layer is also responsible for marking both DL and UL packets with an appropriate QoS flow ID (QFI) to identify the packets as being part of the corresponding QoS flow 9); and determining the one QoS resource type according to the identification of the one QoS resource type (see table 1 and par. 0046: The base station 5 monitors the QoS performance for each of the different QoS flows 9 against the QoS characteristics (i.e. the QoS characteristics represented by the QCI / 5QI) and QoS parameters configured for that QoS flow).
Regarding claims 9 and 25, ARNOTT ROBERT et al. teach and show wherein the first configuration information comprises description information, the description information being used to describe the one QoS resource type (see figs. 1-2; table 1, and par. 0044-0048).
Regarding claims 12 and 28, ARNOTT ROBERT et al. teach and show wherein before receiving, by the access network device, the first configuration information sent by the core network device, the method further comprises: sending, by the access network device, a request message to the core network device, the request message comprising at least one of a QoS flow, .

Allowable Subject Matter
Claims 4-6, 10-11, 21-23, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 21, the prior art of record does not mention wherein after sending, by the core network device, the configuration information to the access network device, the method further comprises: receiving, by the core network device, feedback information sent by the access network device, the feedback information being used to indicate that the access network device does not support the one QoS resource type; and sending, by the core network device, second configuration information to the access network device according to the feedback information, the second configuration information being used to indicate other QoS resource types in the plurality of QoS resource types except the one QoS resource type, and said other QoS resource types indicated by the second configuration information being used for the access network device to transmit the first service, as specified in claims 4 and 21. Therefore, claims 4 and 21 are objected.
Claims 5-6 depend on claim 4. Therefore, they are objected. 
Claims 22-23 depend on claim 21. Therefore, they are objected.
Regarding claims 10 and 26, the prior art of record does not mention sending feedback information to the core network device, the feedback information being used to indicate that the 
Claim 11 depends on claim 10. Therefore, it is objected.
Claim 27 depends on claim 26. Therefore, it is objected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643